In the United States Court of Federal Claims
                                        No. 17-1657 L
                                  Filed: December 21, 2017

**************************************
                                      *
ANDRUS, et al.,                       *
                                      *
   Plaintiffs,                        *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
   Defendant.                         *
                                      *
**************************************

                    ORDER REGARDING JUDICIAL ASSIGNMENT

       The Honorable Lydia Kay Griggsby, of the United States Court of Federal Claims, is
hereby assigned to manage and adjudicate all matters in the above-captioned case. The Honorable
Elaine D. Kaplan is no longer assigned to the above-captioned case.

       IT IS SO ORDERED.

                                                   s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Chief Judge